DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Terminal Disclaimer
The Terminal Disclaimer, filed 03/16/2022, has been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "The present embodiments relate to systems and methods for using a blockchain or shared ledger to record information regarding a vehicle identified by a Vehicle Identification Number (VIN), or other vehicle identifier. The blockchain may be used to handle vehicles after vehicle collisions based upon sensor data regarding the collision and the vehicle stored on-chain. An indication that a vehicle has been involved in a collision is received including sensor data collected at substantially the time of the vehicle collision. A transaction is broadcast to the blockchain to reflect the sensor data of the vehicle. Since the chain is searchable by VIN, any future searches for 
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 03/15/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 7, and 16 are allowed, the claims 2-6, 8-15, and 17-20 are also allowed based on their dependency upon the independent claims 1, 7, and 16.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Brandmaier et al.  (US Pat. No.: 8,799,034 B1) teaches “A communication module may receive communications from a vehicle. A collision detection module may determine that a collision has occurred at a vehicle based on one or more of the communications received from a vehicle. A participant identification module may identify one or more participants involved in the collision based on one or more communications received from the vehicle. A fault determination module may identify one of the participants as the at-fault participant based on a comparison of a fault determination ruleset to vehicle telematics data included in one or more of the communications received from the vehicle. A claims processing module may determine whether to file an insurance claim associated with one of the participants based on the estimated repair cost.”

          CHANG et al.(US Pub. No.: 2013/0300552 A1) teaches “A method, a system, and an apparatus used to automatically exchange identification and collision-related information utilizing wireless communication devices during vehicular accidents are presented. Upon collision, an impact sensor detects and registers the crash, causing a processor to trigger a collision warning, record selected identification and collision-related information in an electronic file, and exchange the same through a secure wireless connection with a collision-activated information exchange device (CIED) of the other vehicle involved and/or with an information exchange device (IED) or devices in the area of the collision. The stored electronic files can later be accessed by and/or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BABAR SARWAR/Primary Examiner, Art Unit 3667